The court below held that the marriage settlement was a revocation of the will, and that it could not be republished by parol so as to pass the real estate, but that her declaration to Popleston amounted to a republication as to the personalty, if it were so intended.
If a will be made before marriage, and the wife survive the husband, is it a republication? It is not to be controverted at the present day that the marriage of a feme sole is in law a revocation of a will made by her. Loe v. Staple, 2 Term, 684; though it is to be remembered that the reason of this rule is not, as has been sometimes supposed, an incapacity of the feme to make a will arising from the state of converture. The rule proceeds on a (299) well-known maxim of the common law, which, deriving no support from the artificial refinements of technical reasoning, carries at once conviction to the understanding by the simple force of reason and truth. The truth is that, as a will is ambulatory, in other words, as it may be altered or revoked to the very last moment of the testator's existence, there must not only be a capacity to devise at the time ofmaking, but also at the time of consummating the will, viz., at the death of the testator. Now, as the wife could not control her property after marriage, no matter what events might render it necessary, there is a propriety in annulling entirely any distribution made of her property; lest if supported or not annulled it might *Page 163 
contravene her wishes in its subsequent disposition founded on events arising during coverture; for if there be reason in permitting a feme sole
to exercise her understanding in making or altering a will, equal reason is there that when the law declares that by marriage she has technically lost understanding, if I may so speak, to make or alter a will, she shall not be prejudiced by an adherence to that already made; she shall be intestate.
But the question now presented is not as to the effect of marriage on the will of a feme sole, but as to the effect produced by her surviving her husband, having made a will dum sola; and it must be confessed that contradictory opinions have been given on the point. In its investigation, while I readily admit the propriety of the rule stare decisis, I would yet respectfully examine and weigh the reasoning advanced in support of the different opinions.
In support of the idea that the will is effectually and completely revoked by marriage so that survivorship of the wife does not republish it, the reasoning, when condensed, appears to be as follows:
It is essential to the nature of a will that it should be ambulatory and liable to be altered or revoked at any period during the life of testator. A woman by marriage disables herself from making, altering, or revoking a will, and therefore upon marriage the        (300) instrument needs one essential characteristic of a will, viz., liability to alteration or revocation, and, of course, must cease to be a will; and having once ceased, continues to be no will, whether the wife survive or not.
This argument, in fact, begs the question; it is founded on a fallacy; it assumes that because at one period, viz., during coverture, it loses the character of a will, it loses it at another period, viz., after coverture has ceased. Now, the very question in controversy is whether the paper is to be construed in the same light during coverture and after coverture. It is an admitted point that during coverture the will is revoked, and the reason has already been assigned; but that reason can apply with no propriety to the paper after the coverture has ceased. The truth is that the argument above can never prove more than that during coverture the will is revoked, and if the wife dies during coverture she dies intestate. But the ground taken in it really supports the idea that the will is established again by the survivorship of the wife; for it is said that the will is ambulatory; this is true, and this character belongs to it until testator's death. If, then, during testator's life its ambulatory character should be suspended, not destroyed, by a technical reason, viz., that the wife has no will because of coverture, it would seem that when this *Page 164 
technical reason was removed by husband's death, it should again be ambulatory on the obvious principle that cessante ratione, cessat et ipsalex.
Again, the case now before the Court serves to illustrate the ground on which, in one class of cases, the survivorship of the wife gives validity to her will made dum sola; I mean that class in which no change in testator's situation has been produced by marriage. Thus we see Mary Spruill, while sole, selecting the objects of her benevolence and distributing her bounty among them. In this act she has furnished conclusive evidence that in the situation in which (301) she stood when unmarried she desired to make such and such a disposition of her estate. We find her years afterwards in precisely the same situation. The law will scrupulously respect her desires in disposing of her property, as it will those of every person, provided the ceremonies required in declaring those desires be complied with, and it is unwilling that she should die intestate. Is it not a very fair, nay, the only rational, presumption that, as under certain circumstances she devised or bequeathed in one way, that under precisely the same circumstances she would wish to make precisely the same disposition of her effects, more especially as a contrary desire might so easily have been expressed by a new will, and as the intention not to die intestate under these circumstances has so plainly been expressed by the will already made?
An attempt has been made thus far to consider the question without reference to authority; but this is not wanting in support of the position that upon the death of the husband the will is republished. A leading and very early case in which the subject is referred to is Brett v. Regden, Plowd., 343a, in which it is thus put: A feme sole makes her will on 1 May, and gives land thereby, and afterwards on 10 May she takes husband, who dies on 20 May, and afterwards the woman dies on 30 May; the devise is good, and yet, if it should be considered according to the time of the date, the will would be countermanded by the espousals; but it is not so, for it does not take effect until her death, at which time she wasdiscovert, as she was at the time of making the will, and the intermarriage shall not countermand that which was of no effect in her lifetime. The reason, viz., that a paper, which must owe its validity to the death of its maker, and during his lifetime is of no effect, cannot be affected by any circumstances arising before it is of effect, is to my mind unanswerable. This respectable authority is sustained by Godolphine, Orph. Leg. fo., 29, sec. 1, and Forse v. Hambling, 4 Coke; 61; to which I would add, that without intending to quote the book as an authority, for it is but a compilation, though a most respectable one, the same doctrine *Page 165 
is laid down by Cruise, title Devise, ch. 6, sec. 47. I am therefore of opinion that the will of Mary Wood, made when she was Mary Spruill, is good and effectual to pass both realty and personalty, and that a new trial should be granted.